Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 1 of 19 PageID #: 5




   Deborah J. Smith v. Dolgencorp, LLC dlb/a Dollar General
                  Pike County Circuit Court
              Cause No. 63C01-2105-CT-000128




                              EXHIBIT A

                     STATE COURT RECORD
6/9/2021
            Case 1:21-cv-01608-JMS-DLP Document Summary
                                                 1-1 Filed 06/09/21 Page 2 of 19 PageID #: 6
                                                        MyCase                 -




                This is not the official court record. Official records of court proceedings may only be obtained directly from
                the court maintaining a particular record.


   Deborah J. Smith v. DOLGENCORP LLC d/b/a DOLLAR GENERAL
    Case Number                                 63C01-2105-CT-000128

    Court                                       Pike Circuit Court

    Type                                        CT - Civil Tort

    Filed                                       05/04/2021

    Status                                      05/04/2021     ,   Pending (active)


   Parties to the Case
   Defendant DOLGENCORP LLC d/b/a DOLLAR GENERAL
       Attorney
       Lyndsay Ileana Ignasiak
       #3069045, Retained

       Reminger Co., LPA
       College Park Plaza
       8909 Purdue Rd. Suite 200
       Indianapolis, IN 46268
       317-853-7372(W)


   Plaintiff     Smith, Deborah J,
       Attorney.
       Raymond Thomas Green
       #727903, Lead, Retained

      BLACKBURN & GREEN
      8202 Clearvista Pkwy
      Bldg 8, Suite B
      Indianapolis, IN 46256
      317-489-4700(W)

      Attorney.
      Collin Wilkin Green
      #3378149, Retained

      BLACKBURN & GREEN
      8202 Clearvista Pkwy
      SUITE 8B
      Indianapolis, IN 46256
      317-489-4700(W)

      Attorney
      Letha Ann Maier
      #3437129, Retained

      Blackburn & Green
      8202 Clearvista Parkway
      Building 8, Suite B
      Indianapolis, IN 46256
      317-489-4700(W)


https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2ljp7lkNhc2Vub2tlbil6lljlM2Rfcoll al BTSFFPeE8tUVFJeTNYbEdhRFZ4RW90cXJQZnZH... 1/3
6/9/2021
               Case 1:21-cv-01608-JMS-DLP DocumentSummary
                                                   1-1 Filed 06/09/21 Page 3 of 19 PageID #: 7
                                                          MyCase                                 -




   Chronological Case Summary
       05/04/2021   Case Opened as a New Filing

       05/04/2021        Appearance Filed
                    Appearance by Attorney (RT. Green)

                    For Party:                            Smith, Deborah J.
                    File Stamp:                           05/04/2021

    05/04/2021           Complaint/Equivalent Pleading Filed
                    Complaint for Damages

                    Filed By:                             Smith, Deborah J.
                    File Stamp:                           05/04/2021

    05/04/2021          Jury Trial Demand Filed
                    Jury Demand

                    Filed By:                             Smith, Deborah J,
                    File Stamp:                           05/04/2021

    05/04/2021          Subpoena/Summons Filed
                    Summons-Dolgencorp LLC

                    Filed By:                             Smith, Deborah J,
                    Fife Stamp:                           05/04/2021

    05/12/2021          Service Returned Served
                    certified mail to Dolgencorp, LLC signed by Mary Coleman, no delivery date listed

                    Party Served:                         DOLGENCORP LLC d/b/a DOLLAR GENERAL

    06/02/2021          Appearance Filed
                    Appearance for Defendant

                    For Party:                            DOLGENCORP LLC d/b/a DOLLAR GENERAL
                    File Stamp:                           06/02/2021

    06/02/2021          Motion Filed
                    Unopposed Motion for Enlargement of Time to Respond to Complaint

                    Filed By:                             DOLGENCORP LLC d/b/a DOLLAR GENERAL
                    File Stamp:                           06/02/2021

    06/02/2021          Order Granting
                    Order Granting Unopposed Motion for Enlargement of Time to Respond to Complaint

                    Judicial Officer:                     Biesterveld, Jeffrey L
                    Order Signed:                         06/02/2021

    06/03/2021 Automated ENotice Issued to Parties
                    Order Granting      ----   6/2/2021 : Coffin Wilkin Green;Lyndsay Ileana lgnasiak;Letha Ann Maier;Raymond Thomas Green


   Financial Information
   *   Financial Balances reflected are current representations of transactions processed by the Clerk's Office, Please note that any
       balance due does not reflect interest that has accrued          -   if applicable   -   since the last payment. For questions/concerns regarding
       balances shown, please contact the Clerk's Office.

   Smith, Deborah J.
   Plaintiff

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2ljp7IkNhc2VUb2tlbil6IIJlM2Rfc0I 1 al BTSFFPeE8tU VFJeTNYbEdhRFZ4RW90cXJQZnZH                     ..   2/3
6/9/2021
           Case 1:21-cv-01608-JMS-DLP Document Summary
                                                1-1 Filed 06/09/21 Page 4 of 19 PageID #: 8
                                                       MyCase                    -




   Balance Due (as of 06/09/2021)
   0.00

   Charge Summary
    Description                                                                 Amount               Credit    .__i!?L._..J
    Court Costs and Filing Fees                                                 157 00              0.00

   Transaction Summary
    Date                 ] Description                                          Amount

   [05/04/2021            Transaction Assessment                               1157.00
    05/04/2021            Electronic Payment                                   1(157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly from
                  the court maintaining a particular record.




https://public.courts.in .gov/mycase/#/vw/CaseSummary/eyJ2ljp7IkNhc2VUb2tlbiI6llJlM2Rfc0I I al BTSFFPeE8tUVFJeTNYbEdhRFZ4RW90cXJQZnZH... 3/3
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 5 of 19 PageID #: 9
                                                                                               Filed: 514/2021 1:53 P
                                         63C0 1-2105-CT-0001 28                                                   Clerl
                                              Pike Circuit Court                                 Pike County, Indian




STATE OF INDIANA                 )                         IN THE PIKE CIRCUIT COURT
                                 ) SS:
COUNTY OF PIKE                   )                         CAUSE NO.

DEBORAH J. SMITH,                                 )
                                                  )
                         Plaintiff,               )



DOLGENCORP LLC
d/b/a DOLLAR GENERAL,                             )
                                                  )
                         Defendant.               )

                  E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


This Appearance Form must be filed on behalf of every party in a civil case.
    1. The party on whose behalf this form is being filed is:
       Initiating X          Responding              Intervening        ____
                                                                               ; and
         the undersigned attorney and all attorneys listed on this form now appear in this case for
         the following parties:
         Name of party Deborah J. Smith

    2.      Attorney information for service as required by Trial Rule 5(B)(2)

            Name: R.T. Green                                 Atty Number: 7279-03
            Name: Collin W. Green                            Atty Number: 33781-49
            Name: Letha A. Maier                             Atty Number: 34371-29
            Address: 8202 Clearvista Parkway, Ste. 8B, Indianapolis—IN 46256
            Phone: (317) 489-4700                            Fax: (317) 845-7847
            Email Address: gieeii1ackbumaj4green.eom
            Email Address: c1jrb1ackburnandgieen.coin
            Email Address: imaierb1ackburnandgreen.com




DOCUMENT4
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 6 of 19 PageID #: 10




            IMPORTANT: Each attorney specified on this appearance:
            (a)      certifies that the contact information listed for him/her on the Indiana Supreme
                     Court Roll of Attorneys is current and accurate as of the date of this
                     Appearance;
            (b)      acknowledges that all orders, opinions, and notices from the court in this
                    matter that are served under Trial Rule 86(G) will be sent to the attorney at
                     the email address(es) specified by the attorney on the Roll of Attorneys
                    regardless of the contact information listed above for the attorney; and
            (c)     understands that he/she is solely responsible for keeping his/her Roll of
                    Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                    2(A).
            Attorneys can review and update their Roll of Attorneys contact information on the
            Courts Portal at
     3. This is a CT case type as defined in administrative Rule 8(B)(3).
     4. This case involves child support issues, Yes   _____
                                                               No
     5. This case involves a protection from abuse order, a workplace violence restraining order,
        or a no contact order. Yes
                   -                       No
     6. There are related cases: Yes         No X
     7. There are other party members: Yes           No




                                                4 Tieen (7279-03)
                                                Collin W. Green (33781-49)
                                                Letha A. Maier (34371-29)
                                                Attorneys for Plaintiff
                                                BLACKBURN & GREEN
                                                8202 Clearvista Parkway
                                                Building 8, Suite B
                                                Indianapolis, IN 46256
                                                Telephone: (317) 489-4700




uocUn:NT4
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 7 of 19 PageID #: 11
                                        63C01 -21 05-CT-0001 28                                    Filed: 5/4/2021 1:53 P
                                                                                                                      Cleri
                                             Pike Circuit Court                                      Pike County, Indian;




STATE OF INDIANA                )                         IN THE PIKE CIRCUIT COURT
                                ) SS:
COUNTY OF PIKE                  )                         CAUSE NO.

DEBORAH J. SMITH,

                        Plaintiff,

VS.

DOLGENCORP LLC
d/b/a DOLLAR GENERAL,

                        Defendant.

                                COMPLAINT FOR DAMAGES

                                               COUNT I


        Plaintiff; Deborah Smith, for her first claim for relief states:

        1.     On August 18, 2019, Plaintiff, Deborah J. Smith, was on the premises of the

Defendant, Dolgencorp LLC d/b/a Dollar General, located at 1032 N. SR 61 in the City of

Petersburg, Pike County, Indiana, when she tripped and fell due to a wooden pallet that was

obstructing the aisleway.

       2.      The injuries and damages were the responsible result of the carelessness and

negligence of agents and/or employees of the Defendant, Dolgencorp LLC d/b/a Dollar General,

for failing to properly inspect and maintain its property in a safe condition and for failing to

properly remove hazards present in the aisleway.

       3.      The wooden pallet was under the management or control of the Defendant,

Dolgencorp, LLC d/b/a Dollar General, and Plaintiff Deborah J. Smith's injuries are the type that

would not have occurred with the exercise of proper care.

       4,      Defendant, Dolgencorp LLC d/b/a Dollar General is liable for Plaintiff, Deborah
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 8 of 19 PageID #: 12




 Smith's, injuries and damages under the doctrine of res ipsa loquitur.

        5.      As a result of the fall, Plaintiff, Deborah Smith, sustained physical injuries and

 suffered physical and mental pain.

        6.      As a further result of the fall, Plaintiff, Deborah J. Smith, incurred hospital and

 medical expenses, and may incur such expenses and losses in the future, as well as the loss of a

whole and useful life.

        WHEREFORE, Plaintiff, Deborah J. Smith, demands judgment against Defendant,

Dolgencorp LLC dibla Dollar General, in an amount that will reasonably compensate her for the

injuries and damages sustained, for the costs of this action, for all other just and proper relief in

 the premises, and for trial by jury.



                                               R.T. Green (7279-03)
                                               Collin W. Green (33781-49)
                                               Letha A. Maier (34371-29)
                                               Attorneys for Plaintiff
                                               BLACKBURN & GREEN
                                               8202 Clearvista Parkway
                                               Building 8, Suite B
                                               Indianapolis, IN 46256
                                               Telephone: (317) 489-4700




                                             Page 2 of 2
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 9 of 19 PageID #: 13
                                                                                      Filed: 514/20211:53 P11
                                    63C01 -21 05-CT-0001 28                                             Clerl
                                         Pike Circuit Court                              Pike County, Indian;




STATE OF INDIANA            )                         IN THE PIKE CIRCUIT COURT
                            ) SS:
COUNTY OF PIKE              )                         CAUSE NO.

DEBORAH J. SMITH,

                    Plaintiff,

vs.

DOLGENCORP LLC
d/bla DOLLAR GENERAL,

                    Defendant,

                                     JURY DEMAND
      Comes now Plaintiff, Deborah J. Smith, by counsel, and demands trial by jury.




                                            R.T. Green (7279-03)
                                            Collin W. Green (33781-49)
                                            Letha A. Maier (34371-29)
                                            Attorneys for Plaintiff
                                            BLACKBURN & GREEN
                                            8202 Clearvista Parkway
                                            Building 8, Suite B
                                            Indianapolis, IN 46256
                                            Telephone: (317) 489-4700
     Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 10 of 19 PageID #: 14
                                                                                                   Filed: 5/4/2021 1:53 P11
                                             63C01 -21 05-CT-0001 28                                                  Clerl
                                                  Pike Circuit Court                                  Pike County, Indian



                                                               IN THE PIKE CIRCUIT COURT
                                                               P0 Box 125
                                                               Petersburg, IN 47567

                                                   SUMMONS

STATE OF INDIANA                     )                PIKE CIRCUIT COURT
                                     ) SS:
COUNTY OF PIKE                       )                CAUSE NO.

PLAINTIFF    -



Deborah J. Smith

       I!!


DEFENDANT        -



Dolgencorp, LLC
do Corporation Services Company, Registered Agent
135 N. Pennsylvania St., Suite 1610
Indianapolis, In 46204

TO THE ABOVE NAMED:
        You have been sued by the person named "PLAINTIFF" in the Court stated above, The nature of the
suit against you is stated in the Complaint which is attached to this Summons. It also states the demand which
the Plaintiff has made and wants from you.

         You must answer the Complaint in writing, by you or your attorney, within twenty (20) days
commencing the day after you receive this Summons, (you have twenty-three (23) days to answer if this
Summons was received by mail), or judgment will be entered against you for what the Plaintiff has demanded.
If you have a claim for relief against the Plaintiff arising from the same transaction or occurrence, you must
assert it in youi' written Answer,

CLERK'S ISSUANCE                                                       &lot-4.
                                                                          Clerk
DATE May               ,20
                                                                 BY:_______________________
                                                                       Deputy
The following manner of service is hereby designated:     Registered Mail X Certified Mail
    By Sheriff as provided by law _Other as follows:__________________________________________

ATTORNEYS FOR PLAINTIFF; R.T. Green (7279-03), Collin W. Green (33781-49), Leitha A. Maier
(34371-29), BLACKBURN & GREEN, 8202 Clearvista Pkwy, Building 8, Suite B, Indianapolis, IN 46256
Telephone: (317) 489-4700


                                                                              E,ou MTY?


                                                   Page 1 of 1
                                                                              SEAL
                                      5/12/2021 9:34 AM Scanned


 Complete items 1, 2, and 3'                                  A. Signature
 Print your name and address on the reverse                                                                      O Agent
 so that we can return the card to Oa                                                                          O Add resse
 Attach this card to the back of the mailpiece,               B. Received by (Printed Name)                 G.Date of Deliver
 or on the front if space permits
                  to:
                                                r..



           Dolgencorp, LLC
   C/o Corporation Services Cornpany
            Resident Agent                                                         M AY 12 2 0 21
  135 N. Pennsylvania Street, Ste 1610
          tI4;r.-yfj;,      MI                                                  U&AN¼
                                                          I
                                                                                                                   1E2ess®
                                                           LD Afiult Signature Restricted Delivery    0 Registered Mali Restrict
    11 11111 11111111111111111 1111 111111111111111111     Jerthied Mail®                                  livery
                                                          '[D Certified Mail Restricted Delivery          Ignature Confirmation
        9590 9402 6336 0296 1650 65                      ]0 Collect on Delivery                       0 Stgnature Confirmation
                                                                                                        .

 Article Number      !t11from service                    T1 D Collect on Delivery Restricted Delivery. Restricted Delivery
                                                                              ROtrictedDeUvëry
                          0 0 11 0".                     W54              1
S Form 3811, July 2020 PSN 7530-02-000-9053                                                         Domestic Return Receic
                                                                                                                                   Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 11 of 19 PageID #: 15
           USPS TRACKING #
                                                                      First-Class Mail
                                         N                            Postage & Fees Paid.
                                                                      usPs
                                          7                           Permit No. G-10

 9590 9402 6336 0296 1650 65_

United States      !_Sender: Please print your name, address, and ZIP+4® in this box
Postal Service
                     Pike County Circuit Court
                            801 Main Street
                         Petersburg, IN 47567
                    ,' e", 0 1 —a1 05 71 QWI3


                    iji JJ   J!J jI1!I?1J1I. J!J         III!) JI
                                                                                             Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 12 of 19 PageID #: 16
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 13 of 19 PageID #: 17
                                                                                             Filed: 6/2/2021 1:57 P
                                                                                                                Cler
                                                                                               Pike County, Indian




 STATE OF INDIANA             )       IN THE PIKE COUNTY CIRCUIT COURT
                              ) SS:
 COUNTY OF PIKE               )       CAUSE NO. 63C01-2105-CT-000128

 DEBORAH J. SMITH,

                Plaintiff,

 VS.

 DOLGENCORP LLC
 dlb/a DOLLAR GENERAL

                Defendant.

                E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


 This Appearance Form must be filed on behalf of every party in a civil case.
 I.    The party on whose behalf this form is being filed is:
       Initiating           Responding       X              Intervening   ____   ; and
       the undersigned attorney and all attorneys listed on this form now appear in this case for
       the following parties:
       Name of party          DOLGENCORP, LLC dfb/a DOLLAR GENERAL
 2.    Attorney information for service as required by Trial Rule 5(B)(2)

       Name:         Lyndsay I. Ignasiak            Atty Number: 30690-45
       Address:      Reminger Co., L.P.A., College Park Plaza, 8909 Purdue Road
                     Suite 200, Indianapolis, Indiana 46268
       Phone:        (317) 663-8570                 Direct:     (317) 853-7372
       Fax:          (317) 228-0943
       Email Address: 1ignasiak(rerninger.coin
       IMPORTANT: Each attorney specified on this appearance:
       (a)      certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as of the date of this
                Appearance;
       (b)      acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) will be sent to the attorney at
                the email address(es) specified by the attorney on the Roll of Attorneys



                                                1
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 14 of 19 PageID #: 18




                  regardless of the contact information listed above for the attorney; and
         (c)      understands that he/she is solely responsible for keeping his/her Roil of
                  Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                  2(A).
         Attorneys can review and update their Roll of Attorneys contact information on the
         Courts Portal at http :1/portal .courts. in. gov.
         This is a       CT          case type as defined in administrative Rule 8(B)(3).

 4.      This case involves child support issues. Yes     No X (If yes, supply social
                                                            ____


         security numbers for ailfamily members on a separately attached document filed as
         confidential information on light green paper. Use Form TCM-TR3. 1-4.)

 5.      This case involves a protection from abuse order, a workplace violence restraining order,
         or a no contact order. Yes
                  -                          No X (If Yes, the initiating party must provide an
         address for the purpose of legal service but that address should not be one that exposes
         the whereabouts of a petitioner) The party shall use the following address for purposes
         of legal service:
                         Attorney's address
                         The Attorney General Confidentiality program address
                           (contact the Attorney General at 1-800-321-1907 or e-mail address is
                           confidential@atg.in.gov).
                         Another address (provide)
      This case involves a petition for involuntary commitment. Yes        No X

 6.      If Yes above, provide the following regarding the individual subject to the petition for
         involuntary commitment:
         a.      Name of the individual subject to the petition for involuntary commitment if it is
                 not already provided in #1 above:
         b.      State of Residence of person subject to petition:
         C.      At least one of the following pieces of identifying information:
                 (i)    Date   ofBirth
                (ii)     Driver's License Number
                         State where issued                   Expiration date
                (iii) State ID number
                         State where issued                   Expiration date
                (iv) FBI number
                (v)      Indiana Department of Corrections Number
                (vi) Social Security Number is available and is being provided in an attached
                         confidential document Yes         No X

 7.      There are related cases: Yes   _____
                                                No X (Ifyes, list on continuation page)

 8.      Additional information required by local rule:

 9.      There are other party members: Yes       ____    No____ (Ifyes, list on continuation page)



                                                     PA
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 15 of 19 PageID #: 19




 10.    This form has been served on all other parties and Certificate of Service is attached:
        YesX No____


                                              Respectfully submitted,


                                              /s/Lyndsay I. Ignasiak
                                              Lyndsay I. Ignasiak (30690-45)
                                              REMINGER CO., L.P.A.
                                              College Park Plaza
                                              8909 Purdue Road
                                              Suite 200
                                              Indianapolis, IN 46268
                                              T: (317) 853-7372
                                              F: (317) 228-0943
                                              lignasiak(àreminger.com
                                              Counsel for Defendant, Dolgencorp, LLC d/b/a
                                              Dollar General



                                CERTIFICATE OF SERVICE

        I certi fy that on this 2nd day of June, 2021, a copy of the foregoing document was filed

 using the Court's Electronic Filing System. Notice of this filing will be sent to all parties by

 operation of the Court's Electronic Filing System. Parties may access this filing through the

 Court's Electronic Filing System.

 R.T. Green
 Collin W. Green
 Letha A. Maier
 BLACKBURN & GREEN
 8202 Clearvista Parkway
 Building 8, Suite B
 Indianapolis, IN 46256
 Counsel for Plaintiff

                                             /s/Lyndsay I. Ignasiak
                                             Lyndsay I. Ignasiak (30690-45)
                                             REMINGER CO., L.P.A.




                                                3
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 16 of 19 PageID #: 20
                                                                                              Filed: 6/2/2021 1:57 PI
                                                                                                                Clerl
                                                                                                Pike County, Indian




 STATE OF INDIANA              )       IN THE PIKE COUNTY CIRCUIT COURT
                               ) SS:
 COUNTY OF PIKE                )       CAUSE NO. 63C01-2105-CT-000128

 DEBORAH J. SMITH,

                Plaintiff,

 VS.

 DOLGENCORP LLC
 dThla DOLLAR GENERAL

                Defendant.

                       UNOPPOSED MOTION FOR ENLARGEMENT
                        OF TIME TO RESPOND TO COMPLAINT

        Defendant Dolgencorp, LLC dlb/a Dollar General ("Defendant"), by and through counsel,

 and pursuant to Indiana Rule of Trial Procedure 6(B), hereby requests an enlargement of time to

 respond to the Complaint filed by Plaintiff Deborah J. Smith ("Plaintiff'), and in support thereof,

 states as follows:

        1.      Plaintiff filed her Complaint on or about May 4, 2021. Defendant received service

                of the Complaint via U.S. Mail on or about May 10, 2021. A response, therefore,

                is due on or about June 2, 2021.

        2.      Defendant, however, requires additional time to investigate Plaintiffs claims and

                confirm the proper entities in the matter. Accordingly, Defendant respectfully

                requests a thirty (30) day extension of time to respond to the Complaint, up to and

                including July 2, 2021.

        3.      This request is being made in good faith and not for purposes of delay.

                Furthermore, this request will not prejudice any party, as the matter has just been

                filed and there are not yet any case management deadlines.




                                                   1
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 17 of 19 PageID #: 21




        4.      Counsel for Defendant has reached out to counsel for Plaintiff regarding this

                request, and Plaintiff has indicated that she has no objection.

        WHEREFORE, Defendant Dolgencorp, LLC dlbla Dollar General respectfully requests an

 enlargement of time, up to and including July 2, 2021, to respond to the Complaint, and for all

 other just and appropriate relief.


                                               Respectfully submitted,

                                               /s/ Lyndsay I. Ignasiak
                                               Lyndsay I. ignasiak (30690-45)
                                               REMINGER CO., L.P.A.
                                               College Park Plaza
                                               8909 Purdue Road, Suite 200
                                               Indianapolis, IN 46268
                                               T: (317) 853-7372
                                               F: (317)228-0943
                                               I ignasiak(Zlrerninger. corn
                                               Counsel for Defendant Dolgencorp, LLC ti/b/a
                                               Dollar General




                                                  2
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 18 of 19 PageID #: 22




                                CERTIFICATE OF SERVICE

        I certify that on this 2nd day of June, 2021, a copy of the foregoing document was filed

 using the Court's Electronic Filing System. Notice of this filing will be sent to all parties by

 operation of the Court's Electronic Filing System. Parties may access this filing through the

 Court's Electronic Filing System.

 R.T. Green
 Collin W. Green
 Letha A. Maier
 BLACKBURN & GREEN
 8202 Clearvista Parkway
 Building 8, Suite B
 Indianapolis, IN 46256
 Counsel for Plaintiff

                                             /s/Lyndsay I. Ignasiak
                                             Lyndsay I. Ignasiak (30690-45)
                                             REMINGER CO., L.P.A.




                                                3
Case 1:21-cv-01608-JMS-DLP Document 1-1 Filed 06/09/21 Page 19 of 19 PageID #: 23




 STATE OF INDIANA                )       IN THE PIKE COUNTY CIRCUIT COURT
                                 ) SS:
 COUNTY OF PIKE                  )       CAUSE NO. 63C01-2105-CT-000128

 DEBORAH J. SMITH,

                 Plaintiff,

 VS.

 DOLGENCORP LLC
 dlb/a DOLLAR GENERAL

                 Defendant.

                   ORDER GRANTING UNOPPOSED MOTION FOR
                ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT

         This matter comes before the Court on Defendant's Unopposed Motion for Enlargement

 of Time to Respond to Complaint, and this Court, having reviewed said motion and being duly

 advised in the premise, does hereby GRANT the same.

         IT IS SO ORDERED that Defendant shall have up to and including July 2, 2021 to

 respond to the Complaint.



       June 2, 2021

 DATE                                              JUDGE, Pike County Circuit Court




 Distribution to all parties registered in this matter.
